Given no dispute that no one was holding the ladder from which plaintiff fell when it suddenly shifted or wobbled, and that no safety devices were provided to prevent the ladder from slipping or plaintiff from falling if it did, it does not avail defendants to assert that the ladder itself was not defective (see Hernandez v Bethel United Methodist Church of N.Y., 49 AD3d 251, 252-253 [2008]; Rieger v 303 E. 37 Owners Corp., 49 AD3d 347 [2008]), or that plaintiff himself was negligent in attempting to descend the ladder with both hands full of materials and tools (see Aponte v City of New York, 55 AD3d 485 [2008]). We have considered defendants’ other arguments and find them to be unavailing. Concur — Gonzalez, EJ., Tom, Andrias, Nardelli and Richter, JJ.